IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-0193-11



                        DEVIN SHARIF BRIDGES, Appellant

                                            v.

                               THE STATE OF TEXAS

                       ON REHEARING OF APPELLANT’S
                     PETITION FOR DISCRETIONARY REVIEW
                     FROM THE FIFTH COURT OF APPEALS
                              DALLAS COUNTY

              Per curiam.

                                     OPINION


       Appellant was convicted of murder and sentenced to confinement for life and

assessed a fine of $10,000. The Court of Appeals affirmed the conviction. Bridges v.

State, (Tex. App. — Dallas, No. 05-09-00784-CR, delivered January 31, 2011).

Appellant’s petition for discretionary review was dismissed as untimely filed on July 27,

2011. Appellant has filed a motion for rehearing requesting reinstatement of his petition
                                                                              Bridges - 2

so that it will be considered by this Court. Appellant’s motion for rehearing is granted.

His petition filed in this Court on July 5, 2011, is reinstated as of November 2, 2011, and

will be considered in accord with Tex.R.App.P. 68.




Delivered November 2, 2011
Do not publish